Exhibit 10.2






Consulting Services Agreement




This Consulting Services Agreement is made and entered into on February 1 , 2006
(the “Effective Date”), by and between MEDINA INTERNATIONAL CORP., a company
incorporated under the laws of the State of Delaware, of 1305-1090 West Georgia
Street, Vancouver, British Columbia, Canada V6E 3V7 (the “Company”), and
Biotech-Knowledge LLC a limited liability company under the laws of the State of
Delaware, whose sole member is Dr. Ehud Keinan ("Keinan"), whose address is c/o
Prof. Ehud Keinan, The Scripps Research Institute, Department of Molecular
Biology, 10550 North Torrey Pines Road, MB-20, La Jolla, CA 92037 (the
“Consultant”).

     Whereas, on the date hereof the Company and Keinan have entered into an
agreement (the “Patent Purchase Agreement”; capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Patent Purchase Agreement) relating to the purchase of the U.S. patent
#6,767,717, including all of the related know-how and technology (collectively,
the "Patent"); and

     Whereas, the Company is interested in the continued service of the
Consultant, by Keinan, as an independent consultant on a contractual basis, as a
consultant to assist and guide the future development of products under the
Patent; and

     Whereas, the Company acknowledges full disclosure by the Consultant of its
equity stake in the Company;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, the parties hereto agree as follows:

1. General

1.1. The preamble to this Agreement constitutes an integral part hereof.

1.2. The Headings appearing in this Agreement are intended for convenience only
and are not to be employed in interpreting this Agreement.

2. Services and Consultant’s Warranties

2.1. Consultant undertakes to provide consulting services to the Company in such
matters as the Company shall determine from time to time, to be performed by
Keinan in a personal capacity ("Consultant's Representative"), and not through
any other member, employee, or other representative in accordance with the
specifications and instructions of the Company from time to time (the services
actually performed by Consultant, the “Services”).

2.2. Consultant shall ensure that Consultant's Representative shall perform the
Services to the best of his skill and ability and in compliance with all its
obligations under this Agreement.

--------------------------------------------------------------------------------

2.3. The Company is aware that Consultant's Representative is a member of the
faculty of certain academic institutions, and, as such, is subject to certain
limitations on the time he can devote to the Services. Consequently, Consultant
shall provide the Services at such time and at such locations as shall be
coordinated with the Company, subject to the aforesaid limitations.

2.4. Consultant hereby declares that he is has the full legal right and
entitlement to enter into this agreement, and that there is no legal impediment
or prior commitment which shall prevent his complete performance of the Services
on the terms and conditions hereof.

3. Invoice and Payment of Fees and Expenses

3.1. In consideration of the provision of the Services hereunder, Consultant
shall be entitled to a monthly fee equal to US$3,000 (three thousand US$) (the
“Fees”).

3.2. In addition, Consultant shall be entitled to bill the Company for
Consultant's Representative’s travel expenses, evidenced by receipts, incurred
during the performance of the Services. International travel and accommodation
shall be pre-approved by the Company. Any travel above coach or economy class
shall require explicit approval of the Company (“Expenses”). Consultant shall
also receive an international telephone calling card for use in the performance
of the Services.

3.3. On a monthly basis Consultant shall provide the Company with an invoice for
the Services provided and Expenses incurred by the Consultant’s Representative
in the preceding month, and the total amount owed on account thereof, in
accordance with Section 3.1 above.

3.4. The Company shall pay the Fee for any month on the first of the succeeding
month, or the 7th day after receipt of the invoice, whichever date shall be
later.

3.5. Any Taxes required to be deducted at source from the Fees, according to
applicable laws and regulations, shall be deducted from the Fee prior to
payment.

4. Contractual Relationship of the Parties

4.1. The parties hereby declare that their relationship is one of client and
Consultant service-provider. Nothing in this Agreement shall be construed so as
to create a relationship between the parties of employer-employee, or to create
a contractual liability or liability for damages flowing from such a
relationship.

4.2. The Company shall owe Consultant no further payment beyond the Fee and
reimbursement for Expenses, including, without limitation, National Insurance
payments, social security payments on behalf of Consultant; and Consultant shall
not be entitled to social security benefits or severance pay from the Company in
the event of termination of this Agreement.

--------------------------------------------------------------------------------

5. Confidential Information

5.1. Consultant shall at all times during this Agreement and thereafter keep
confidential and secure all Confidential Information and shall not use or
disclose to any third party such Confidential Information other than as is
necessary to perform his (as appropriate) obligations under this Agreement,
Consultant shall comply with any reasonable and customary requirements specified
by the Company for the security and protection of the Confidential Information.
Upon termination of this Agreement, Consultant will promptly deliver to the
Company all documents and other materials of any nature pertaining to the
Services, together with all documents and other items containing or pertaining
to any Confidential Information.

5.2. For the purposes of this Agreement “Confidential Information” shall mean
any information of a confidential nature relating to this Agreement and the
conditions of its exercise and/or termination, any and all aspects of the
Company, proprietary technical, commercial or financial information belonging to
or regarding the Company, including but not limited to reports, plans,
documents, drawings, machines, writings, samples, tools, models, methods,
materials, trade secrets and know-how, business and marketing strategy, client
lists, existing and prospective customers, and any other information which by
its nature may reasonably be assumed to be of a confidential nature, whether
disclosed orally, in printed or electronic storage format, or any other form.

5.3. The obligations contained in this clause 5 shall not apply to Confidential
Information that:

5.3.1. was at the time of disclosure, or subsequently becomes, public knowledge
otherwise than through a breach of Consultant's confidentiality obligations
hereunder; or

5.3.2. was required to be disclosed by applicable law or any competent court or
regulatory authority, but only to such extent as shall be required to be
disclosed thereunder.

5.4. This Section 5 shall survive expiration or termination of this Agreement
for whatever reason, and shall be valid for 3 years thereafter.

6. Intellectual Property

6.1. All patents, copyright, design or topography rights, trademarks, trade
secrets or any other intellectual property rights in any document, software,
design, data, information, graphic, program or method, or any other copyright
protectable or intellectual property protectable or patentable ideas, materials,
products, inventions or works (in or on whatever media) which (a) are conceived
or developed or produced in the performance of the Services hereunder, or (b)
relate to the detection of peroxide based explosives and similar materials and
conceived or developed or produced during the term of this Agreement or within
three years after its termination or expiration for any reason whatsoever
(collectively, the “Intellectual Property Rights”) shall be and shall remain the
exclusive property of the Company, without any additional payment to the
Consultant or the Consultant’s Representative. However, in light of the

--------------------------------------------------------------------------------

association of Consultant’s Representative with certain academic institutions,
the parties agree that if such Intellectual Property Rights shall be owned by
any academic institution in which Consultant’s Representative works, Consultant
and Consultant’s Representative shall make their best efforts to assist the
Company in obtaining a license to such rights on favourable terms.

6.2. Consultant and Consultant’s Representative hereby declare that they shall
have no right or title or interest whatsoever, directly or indirectly, in any of
the Intellectual Property Rights. Consultant and Consultant's Representative
irrevocably assign to the Company full title and interest that, notwithstanding
the above, may accrue to Consultant or Consultant's Representative in such
Intellectual Property Rights, for the full term of such Intellectual Property
Rights, worldwide, and undertake to do all such acts as are necessary, including
executing such documents, affidavits, power of attorney, transfer deeds or
effecting any other such action which is required in order that the ownership of
all Intellectual Property Rights shall vest fully and exclusively in the
Company.

6.3. This Section 6 shall survive the termination of this Agreement.

7. Termination

7.1. The term of this agreement shall be 36 months from the date hereof.

7.2. The Company may terminate this Agreement by written notice to the other
party 60 days in advance, with no need to give reasons or any explanations.
Consultant may not terminate this Agreement prior to the end of its initial
term.

7.3. This Agreement may be terminated immediately upon notice of termination
from one party to the other party if that other party enters into voluntary or
involuntary receivership, insolvency or bankruptcy, dissolution, winding-up or
liquidation proceedings, and that other party either did not file a motion for
revoking the relevant order within the time prescribed by law, or the motion was
rejected by the court.

7.4. In any event of termination, the Company shall pay Consultant all
outstanding sums for Services already performed by Consultant until the date of
termination of this Agreement. All such sums shall be calculated on a pro-rata
basis relative to the portion of the last month in which the Consultant shall
perform the Services.

8. Non-Competition

8.1. During the term of this Agreement, and, unless this Agreement has been
terminated because of a material breach by the Company, also for a period of 12
months after termination, Consultant's Representative or the Consultant shall
not engage personally, or through the Consultant, or through any other third
party that the Consultant or Consultant’s Representative directly or indirectly
controls, in consulting to, or engaging in, a business focused on the research,
development or marketing of products or services that compete with the business
of the Company. For the avoidance of doubt, the aforesaid does not limit
Consultant's or

--------------------------------------------------------------------------------

Consultant's Representative's academic activities, subject to the Company’s
intellectual property rights.

8.2. For the avoidance of doubt, the Company shall be entitled to obtain
services from third parties that are similar or the same as the Services,
without limitation.

9. Non-Solicitation of Employees

Consultant will not personally or through others recruit, solicit or induce any
employee of the Company to terminate his or her employment with the Company.
Consultant will take all the steps necessary to ensure that any person acting on
Consultant’s behalf shall comply with the provisions of this Section 9.

10. Miscellaneous

10.1. Consultant represents and warrants to the Company that this Agreement
constitutes the valid and binding obligation of Consultant, enforceable against
it in accordance with its terms, and the execution and performance by the
Consultant of this Agreement do not conflict with, or result in a breach or
violation of, any agreement, judgment, order, laws or regulations applying to
the Consultant or the Consultant’s Representative, and do not require the
consent or approval of any person, which consent or approval has not been
obtained prior to the date hereof.

10.2. This Agreement constitutes the entire agreement between the parties with
respect to its subject matter, and supersedes any previous written or oral
agreement and/or any undertaking made by the parties with respect thereto prior
to the execution of this Agreement.

10.3. Amendments to this Agreement shall not be valid unless reduced to writing
and signed by both the Parties hereto. Any waiver, modification or amendment of
any provision of this Agreement shall be effective only if in writing and signed
by the parties to this Agreement.

10.4. Consultant may not assign any of its rights or entitlements hereunder to
any third party without the prior written consent of the Company thereto. Any
attempted assignment in breach of this clause shall be null and void.

10.5. Any notice served under this Agreement must be in writing, to the
addresses in the preamble to this Agreement, and delivered by registered mail,
fax or courier. Any notice sent by registered mail shall be deemed to have been
received 7 working days thereafter. Any notice sent by fax shall be deemed
received as of the date specified on a printed valid transmission report by the
sending party’s fax machine. Notice sent by courier shall be deemed received as
of the date specified on a printed proof of delivery.

10.6. Each of the parties shall bear its own legal costs of preparation and
negotiation of this Agreement.

10.7. This Agreement shall be governed and interpreted in accordance with the
laws of Nevada.

--------------------------------------------------------------------------------

10.8. This Agreement may be executed in counterparts with the same effect as if
each of the parties hereto had signed the same document and all counterparts
will be construed together and constitute one and the same instrument.

10.9. This Agreement will inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, personal representatives,
successors and assigns.

IN WITNESS WHEREOF THE PARTIES HAVE HEREUNTO SET THEIR HANDS:

/s/ Nick Demare  /s/ Ehud Keinan  MEDINA INTERNATIONAL CORP.  Biotech-Knowledge
LLC  By:  By:  Title:  Title:    I AGREE:      /s/ Ehud Keinan    Dr. Ehud
Keinan   


--------------------------------------------------------------------------------